El Juez Asociado Señor HutchisoN
emitió la opinión del tribunal.
El registrador de la propiedad denegó la cancelación de una hipoteca porque el acreedor hipotecario no había expre-sado su consentimiento para que se cancelara la inscripción ■en el registro, según requiere el artículo 82 de la Ley Hipo-tecaria.
El acreedor hipotecario había recibido del dueño de la finca hipotecada la suma de $500 pagádale en presencia del notario y en la escritura de cancelación formalmente recono-cía haber recibido dicha cantidad en pago total de la deuda hipotecaria, más los intereses hasta el día de la cancelación. Él había cancelado completamente la hipoteca y se había obli-gado a conseguir una declaratoria de herederos y a inscribir-la hipoteca a su nombre para que el dueño de la propiedad hipotecada pudiese inscribir la cancelación de la hipoteca en el registro de la propiedad. Había convenido en que de no hacer eso dentro de un término razonable el dueño de la propiedad hipotecada podía hacerlo a nombre y por cuenta del acreedor. Eso bastaba. Héreter v. Registrador de la Propiedad, 18 D.P.R. 813.

La nota recurrida debe ser revocada y la escritura de cancelación devuelta al registrador con instrucciones de que la inscriba.